Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyssa D’Antonio on July 5, 2022.

The application has been amended as follows: 

Claim 14. (Currently Amended)  A fluid catalytic cracking (FCC) catalyst composition comprising:
a zeolite component comprising a microsphere; and
a separate non-zeolitic component consisting essentially of  pre-formed 

Claim 15, line 2, delete “second”.

Claim 22, line 2, delete “second”.

Claim 23. (Currently Amended)    The method of claim 22, wherein the contacting step 

Claim 24, line 2, delete “comprised” and insert “provided”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed metal trap consisting essentially of a preformed microsphere (construed as an already produced microsphere that is subsequently contacted with an organic acid salt of a rare earth element, thus precluding formation of the matrix and the rare-earth additive by spray-drying the materials together) and a rare-earth organic acid salt, or pre-formed microspheres containing an organic acid salt of a rare earth element, wherein the trap is directly mixed with a particle matrix.  In each case, the claim language excludes any calcination step subsequent to the impregnation step, because such a step would result in material alteration of the rare-earth organic acid component.  Direct combination with a particle matrix would also exclude calcination prior to the final trap production step.
The metal trap composition having been found allowable, the restriction requirement is hereby withdrawn and the non-elected claims have been rejoined and examined for patentability.  All non-elected claims now depend from or otherwise include all limitations of the metal trap composition, and thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732